Citation Nr: 1445276	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  05-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

In a July 2008 decision, the Board denied the claim for service connection for a left foot disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 order, the Court ordered that a Joint Motion for Remand be granted and remanded for proceedings consistent with the Joint Motion.  In December 2009, the Board remanded the claim for service connection for a left foot disability for additional development.  

The claims of entitlement to PTSD and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) are the subject of a separate decision, as a different Veterans Law Judge held a hearing on those issues.  

The issue of entitlement to service connection for a right foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts that his left foot disabilities are related to service.  He asserts that training exercises during service aggravated pre-existing pes planus and caused painful calluses and hammertoes.   

The Board previously remanded the claim in December 2009.  The remand directed the RO to attempt to obtain service treatment records for the Veteran's period of National Guard service from January 1993 to September 1999 from all appropriate sources.  In the event that no additional records could be obtained, the remand directed that a formal finding of unavailability should be made.  

Pursuant to the remand, the RO contacted the Office of the Adjutant General of the for copies of service treatment records.  The RO received personnel records but did not receive additional service treatment records.  In August 2010, the RO issued a formal finding of unavailability for complete service treatment records for the period of service from September 30, 1988 to September 29, 1992.  The relevant period of service for the reserve service treatment records is January 1993 to September 1999.  Thus, the formal finding issued by the RO in August 2010 does not reflect compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, in order to ensure compliance with the prior directive, on remand, the AMC/RO should review the claims file and ascertain whether additional records may be obtained from any appropriate sources.  If no records can be obtained for the period of  National Guard service from January 1993 to September 1999, a formal finding of unavailability should be made.
 
The Veteran was previously afforded a VA examination of his feet in November 2007.  The examiner noted that the Veteran had a period of active duty service from 1988 to 1992 with additional reserve service from 1993 to 1998.  The examiner noted that the Veteran was initially seen for plantar keratosis in October 1997, when he was still in the National Guard.  The examiner noted a history of condylectomy of the left third metatarsal in December 1997 and a second operation in December 2000. 

The examiner opined that the Veteran has bilateral pes planus which was mild and did not produce any symptoms.  The examiner opined that pes planus did not increase in severity during the Veteran's active duty service.  

The examiner diagnosed status post hammertoe surgery, left foot, status post third metatarsal head surgery, left foot and painful plantar keratosis beneath the left fifth metatarsal.  The examiner opined that the Veteran's current left foot condition is related to his surgeries, based on the record and his examination.  The examiner stated that he could not give an opinion as to whether the plantar keratosis under the third metatarsal, which was one of the causes of the initial foot surgery (in 1997), had a relationship to military service.  The examiner noted that the Veteran was seen for plantar keratosis when he was still in the National Guard.  

In an April 2008 statement, the Veteran indicated that the VA examination provided an inaccurate statement of the history of his foot disability.  The Veteran stated that he developed plantar keratosis shortly after basic training in February 1989.  The Veteran asserted that numerous training exercises during active duty aggravated his pes planus.  The Veteran also indicated that wearing combat boots aggravated his foot condition.  The Veteran asserted that aggravation from wearing combat boots for many years caused him to have surgery in December 1997.   

The history of the left foot disability reported by the Veteran in the 2008 statement differs from the history upon which the VA examiner based the opinion.  In particular, the Veteran stated that plantar keratosis of the left foot began during service in 1989, rather than 1997.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that a new VA examination is warranted in order to ensure that the examination considers an accurate medical history, including the lay history of the claimed left foot disability.  The VA examiner must consider the Veteran's statements regarding his history of left foot symptoms, as well as the available service treatment records and post-service treatment records.  A new VA examination should be provided regardless of whether additional reserve service treatment records are obtained.   
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims file and ascertain whether additional records may be obtained from any appropriate sources.  If no records can be obtained fo the period of Army National Guard Service from January 1993 to September 1999,  the RO must make a formal finding of unavailability and inform the Veteran. 

2.  Schedule the Veteran for a VA examination of his left foot.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

3.  The examiner should diagnose all current disabilities of the left foot.  The examiner should provide an opinion as to the following questions:

a)  Did the Veteran's pre-existing pes planus undergo an increase in disability during service.

b) If the Veteran's preexisting pes planus underwent an increase in disability during service, was the increase in disability clearly and unmistakably (obviously and manifestly) due to the natural progress of the disease or was the increase in disability beyond the natural progress of the disease.

In answering this question, the examiner should address the Veteran's contention that pes planus was aggravated by training exercises and wearing combat boots during service.  The examiner should consider the Veteran's statements regarding his symptoms during service.

The examiner should address whether plantar keratosis of the left third metarsal represents aggravation of the pre-existing pes planus disability.  

The examiner should consider the opinions provided by private physicians, including the statement of Dr. J.M., dated in April 1998, which noted the Veteran's difficulty with certain footwear, including combat boots.

c)  For any diagnosed left foot disability other than pes planus, the VA examiner should state whether such disability is at least as likely as not related to the Veteran's period of active duty service from September 1988 to September 1992 or to ACDUTRA/ INACDUTRA periodically performed from 1993 to 1998.  

The examiner should consider the Veteran's statements that he had a painful callus on his left foot  and hammertoes since basic training in 1989, as well as his contention that wearing combat boots in service aggravated his foot condition. 

The examiner should also consider the medical opinions of Dr. J.M., dated in April 1998, and Dr. S.P., dated in October 2005.

The examiner is advised that some of the Veteran's STRs from his National Guard service between 1993 and 1999 are missing or lost and the absence of these records is not persuasive evidence that the Veteran did not experience left foot symptoms or injury during service.  In providing the requested opinions, the examiner should consider all available service treatment records and post-service treatment records, as well as the Veteran's reported history of his foot disability.

A complete rationale for any opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should discuss why this is the case. 

3.  After the requested development has been completed, the AMC/ RO should readjudicate the claim based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



